DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 3 and 10.
Claim Interpretation
The Examiner agrees that the current amendments more concretely align with the previously outlined claim interpretation 1.
Claim Objections
Claim 3-4 is objected to because of the following informalities:  
Claim 3 at line 9 has been amended to state “…a stop time the emission of”
And is believed to more clearly read:
	“…a stop time of the emission of”.
	Claim 4 inherits this issue via dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 first outlines the detection device measures a temperature and further that the stop-time determination unit makes the determination when the laser output is stopped. Claim 5 reiterates these two portions and therefore does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
The Applicant has argued (Remarks pg.8) Yamagishi does not explicitly teach measuring the temperature of the condenser lens 18 at the time point “immediately after the laser light irradiation at the second point”, which corresponds to the Applicant’s stop point.
The Examiner does not agree. First, US 2018/0264597 is cited below in place of CN 108620726 as it is understood to be an equivalent document by Yamagishi printed in the English language and having an earlier priority date. Yamagishi at [0035] states figure 3 is produced by measuring the temperature of the lens using a thermocouple which is a direct temperature measurement and further includes measurements past the “off point” (fig.3 peak of 2nd laser irradiation is off point; measurements extending into delay time). Therefore, Yamagishi teaches these aspects.
The Applicant further argues (Remarks pg.9) that Yamagishi does not teach or suggest measuring the temperature of the condenser lens 18 at “a second time point” when a predetermined time has further elapsed from the time point “immediately after the laser light irradiation at the second point”.
The Examiner does not agree. As noted above, fig.3 of Yamagishi teaches actual temperature measurements over the entire range, including values up to and past the second point (see annotated figure below). The values past the second point can be reasonably considered to have been measured after a predetermined time has elapsed from the second point as no particular time period has been claimed.

    PNG
    media_image1.png
    447
    695
    media_image1.png
    Greyscale

The Applicant has further argued Yamagishi does not teach obtaining “a degree of change” in the temperature of the condenser lens between the temperature detected at the time point “immediately after the laser light irradiation at the “second time point when a predetermined time elapses from the first time point”.
The Examiner agrees in part. The Examiner notes that [0036] of Yamagishi makes clear that that measured falling temperature data is used to determine a “drop rate” to find a “delay time” corresponding to the Applicant’s “stop-time”. It is well-known in the art that a “rate” corresponds to the slope of the linear line segment in question (note that Kajiwara teaches an approximately linear temperature fall from t11-t12 at fig.3b) and that the slope can be calculated via the well-known rise/run formula (here, (temperature 2 – temperature 1)/(time 2- time1)). This known formula makes clear that using the outlined time and temperature data from any point after when the laser is stopped and a second point at a predetermined time thereafter based on the linear segment of Yamagishi would be an obvious and reasonable way to apply the teachings of Yamagishi to modify Kajiwara as Kajiwara’s response is nearly linear as well.
It is agreed that Yamagishi does not explicitly state the rate is calculated “immediately after” the stopping point.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (US 2017/0110847) in view of Yamagishi et al. (US 2018/0264597; understood to be an equivalent English language version of previously cited CN 108620726).
With respect to claim 1, Kajiwara teaches a laser system (fig.1, abstract) comprising: a laser device including a resonator section configured to generate a laser beam (fig.1 #112-#113), and a light-guiding 5member configured to guide the laser beam generated by the resonator section (fig.1 #120 and fiber to left of #112); a detection device configured to detect, as a detection value, a temperature of the laser device (fig.1 #151, [0070-71]); an emission control section (fig.1 #160) configured to stop emission of the laser beam from the resonator section to the light-guiding member when the detection value exceeds a predetermined threshold ([0077]); and 15a stop-time determination section (fig.1 within #160) configured to determine a stop time for the emission of the laser beam, wherein during a duration of the stop time,  the emission control section to stops the emission of the laser beam, based on the detection value detected by the detection device ([0077-78], #160 determines when to stop based on measuring the temperature). Kajiwara further teaches the system to be used for processing workpieces (fig.1) and additionally that the temperature falls over time (fig.3 e.g. t11-t12) and that the laser can operate after the temperature fall time ([[0082-83]). Kajiwara does not teach the detection device detects a first detection value at a first time point at which the emission control section stops the emission of the laser beam, and a second detection value at a second time point when a predetermined time elapses from the first time point, wherein the stop-time determination section determines the stop time based on a degree of change in the detection value between the first detection value and the second detection value.  Yamagishi teaches a similar workpiece processing laser device (fig.1) wherein the temperature of an optical component is measured ([0035, via thermocouple) and a duration of a stop time is calculated using the sensor value ([0036]) such that the detection device (thermocouple) detects a first detection value afer the emission control section stops the emission of the laser beam (fig.3, see annotated version below), and a second detection value at a second time point when a predetermined time elapses from the first time point (fig.3, see annotated version below), wherein the stop-time determination section determines the stop time based on a degree of change in the detection value between the first detection value and the second detection value ([0036]; “drop rate” = degree of change). It would have been obvious to one of ordinary skill in the art at the time the application was filed to adapt the system of Kajiwara to calculate a value of the duration of a stop time of the laser as demonstrated by Yamagishi in order to make the end user aware of the length of processing down-time.
Kajiwara and Yamagishi teach the device outlined above, including Yamagishi teaching the temperature drop to occur over a linear line segment when graphed versus time (fig.3 delay time) which is of a similar linear shape to that outlined by Kajiwara (fig.3b t11-t12, approximately linear). Yamagishi does not specify a first detection value at a first time point at which the emission control section stops the emission of the laser beam. It is well-known in the art that a “rate” corresponds to the slope of the linear line segment of Yamagishi such as denoted via “delay time” in figure 3, and that the slope can be calculated via the well-known rise/run formula (here, (temperature 2 – temperature 1)/(time 2- time1)). This known formula makes clear that using the outlined time and temperature data from any point after when the laser is stopped and a second point at a predetermined time thereafter would be result in the same value obtained for the “drop rate”. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the teachings of Kajiwara and Yamagishi to select the first point in calculating the rate to be at a first time point at which the emission control section stops the emission of the laser beam as a means of optimizing the teachings of Yamagishi which would be known to bring about an equal rate value based on the linear falling line (Yamagishi) as is well known in the art (see MPEP 2144.02, 2144.06 II) and would allow for selection of a desired range of the measured values to compute the rate change thereby providing the least delay in obtaining the rate from the measured data (MPEP 2144.05 II A/B) and would correspond well to the approximately linear falling data of Kajiwara.

    PNG
    media_image1.png
    447
    695
    media_image1.png
    Greyscale

With respect to claim 2, Kajiwara, as modified, teaches the stop- 20time determination section is configured to obtain the stop time by performing a predetermined calculation using the detection value detected by the detection device (note the rejection to claim 1 above, underlined “calculating”).  
With respect to claim 5, Kajiwara, as modified, teaches the detection device is configured to detect the temperature as the detection value, wherein the stop-time determination section is 15configured to determine the stop time based on a degree of change in the detection value detected by the detection device after the emission control section stops the emission of the laser beam (see claim 1 rejection above).
With respect to claim 6, Kajiwara teaches the light- 20guiding member includes: an optical fiber configured to propagate the laser beam therethrough (fig.1 #120 left/right of resonator); and a connecting member to which the optical fiber is connected (fig.1 #141), 25wherein the detection device is configured to detect the temperature of the connecting member as the detection value ([0055]).  
With respect to claim 7, Kajiwara teaches the light- guiding member includes an optical fiber configured to 30propagate the laser beam therethrough (fig.1 #120 left/right of resonator), wherein the detection device is configured to detect, as the detection value, the magnitude of a return beam propagating toward the resonator section among the laser beam propagating through the optical fiber ([0134]).  
With respect to claim 8, Kajiwara teaches t35with whe emission control section is configured to resume the emission of the laser beam after stopping the emission of- 31 - the laser beam until the stop time determined by the stop-time determination section elapses ([0083] implies the device is restarted after stops).  
With respect to claim 10, Kajiwara teaches a method of controlling a laser device (fig.1) including a resonator section (fig.1 #112-113) configured to generate a laser beam and a light-guiding member configured to guide 10the laser beam generated by the resonator section (fig.1 #120 left/right of resonator), the method comprising: detecting, as a detection value, a temperature of the laser device (fig.1 #151, [0070-71]); 15stopping emission of the laser beam from the resonator section to the light-guiding member when the detection value exceeds a predetermined threshold; and determining a stop time for stopping the emission of the laser beam from the resonator section, 20based on the detected detection value ([0077-78], #160 determines when to stop based on measuring the temperature). Kajiwara further teaches the system to be used for processing workpieces (fig.1) and additionally that the temperature falls over time (fig.3 e.g. t11-t12) and that the laser can operate after the temperature fall time ([[0082-83]). Kajiwara does not teach the detection device detects a first detection value at a first time point at which the emission control section stops the emission of the laser beam, and a second detection value at a second time point when a predetermined time elapses from the first time point, wherein the stop-time determination section determines the stop time based on a degree of change in the detection value between the first detection value and the second detection value.  Yamagishi teaches a similar workpiece processing laser device (fig.1) wherein the temperature of an optical component is measured ([0035, via thermocouple) and a duration of a stop time is calculated using the sensor value ([0036]) such that the detection device (thermocouple) detects a first detection value afer the emission control section stops the emission of the laser beam (fig.3, see annotated version below), and a second detection value at a second time point when a predetermined time elapses from the first time point (fig.3, see annotated version below), wherein the stop-time determination section determines the stop time based on a degree of change in the detection value between the first detection value and the second detection value ([0036]; “drop rate” = degree of change). It would have been obvious to one of ordinary skill in the art at the time the application was filed to adapt the system/method of Kajiwara to calculate a value of the duration of a stop time of the laser as demonstrated by Yamagishi in order to make the end user aware of the length of processing down-time.
Kajiwara and Yamagishi teach the method outlined above, including Yamagishi teaching the temperature drop to occur over a linear line segment when graphed versus time (fig.3 delay time) which is of a similar linear shape to that outlined by Kajiwara (fig.3b t11-t12, approximately linear). Yamagishi does not specify a first detection value at a first time point at which the emission control section stops the emission of the laser beam. It is well-known in the art that a “rate” corresponds to the slope of the linear line segment of Yamagishi such as denoted via “delay time” in figure 3, and that the slope can be calculated via the well-known rise/run formula (here, (temperature 2 – temperature 1)/(time 2- time1)). This known formula makes clear that using the outlined time and temperature data from any point after when the laser is stopped and a second point at a predetermined time thereafter would be result in the same value obtained for the “drop rate”. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the teachings of Kajiwara and Yamagishi to select the first point in calculating the rate to be at a first time point at which the emission control section stops the emission of the laser beam as a means of optimizing the teachings of Yamagishi which would be known to bring about an equal rate value based on the linear falling line (Yamagishi) as is well known in the art (see MPEP 2144.02, 2144.06 II) and would allow for selection of a desired range of the measured values to compute the rate change thereby providing the least delay in obtaining the rate from the measured data (MPEP 2144.05 II A/B) and would correspond well to the approximately linear falling data of Kajiwara.

    PNG
    media_image1.png
    447
    695
    media_image1.png
    Greyscale


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara and Yamagishi in view of Chiba (US 2018/0138654).
With respect to claim 9, Kajiwara, as modified, teaches the device outlined above, but does not teach an alarm generation section configured to generate an 5alarm signal when the detection value exceeds the threshold.  Chiba teaches a similar monitoring and control system for a laser device (fig.1, abstract) which includes use of an alarm for when the threshold is exceeded ([0070]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Kajiwara to generate an alarm upon exceeding the threshold as demonstrated by Chiba in order to display the problematic information to make the end user aware (Chiba, [0070]).

Allowable Subject Matter
Claims 3 and 4 are allowable pending the correction of the above noted claim objection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the PTO-892 sheet attached hereto which includes a list of related references.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828